UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7734



CHESTER JAMES DOLES,

                                            Plaintiff - Appellant,

          versus

CALVIN T. KRAMMES, Former 1992 Police Chief,
Town of Elkton; TOWN OF ELKTON, VIRGINIA;
JAMES CROUSE, Mayor, Town of Elkton; KENNARD
MERREY, Former 1992 Town of Elkton Commission-
er; JESSIE P. BOYD, Former 1992 Town of Elkton
Commissioner; GENE A. BROOMELL, Former 1992
Town of Elkton Commissioner; CONSTANCE W. DUN-
BARR, Former 1992 Town of Elkton Commissioner,
in their Official and Individual capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
2609-ADM)

Submitted:   September 5, 1996        Decided:   September 13, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Chester James Doles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Doles v. Krammes, No. CA-95-2609-ADM (D. Md. Sept. 13,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3